Citation Nr: 1455798	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a right upper extremity disorder.

4.  Entitlement to service connection for a left upper extremity disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for a disorder manifested by left-sided body numbness, claimed as the result of November 2007 treatment at a VA medical facility.  

7.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for hypertension, claimed as the result of November 2007 treatment at a VA medical facility.  
8.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and M. M.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from June 1965 to July 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2012, and remanded for further development. 

The issues of service connection for hypertension, the related issue of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for hypertension and a disorder manifested by left-sided body numbness, claimed as a result of November 2007 treatment at a VA medical facility and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A cervical spine disorder, primarily diagnosed as degenerative disc disease, osteoarthritis, spinal stenosis, and C5 ASIA D cervical tetraplegia, was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  A lumbar spine disorder, primarily diagnosed as L4/L5 spondylolisthesis and mild lumbar degenerative disc disease L5/S1, was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

3.  The presence of a chronic, identifiable right upper extremity disorder has not been established.  

4.  The presence of a chronic, identifiable left upper extremity disorder has not been established.  

CONCLUSIONS OF LAW

1.  A cervical spine disorder, primarily diagnosed as degenerative disc disease, osteoarthritis, spinal stenosis, and C5 ASIA D cervical tetraplegia, is not the result of disease or injury incurred in or aggravated by service, nor may osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

2.  A lumbar spine disorder, primarily diagnosed as L4/L5 spondylolisthesis and mild lumbar degenerative disc disease L5/S1, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

3.  The claimed right upper extremity disorder is not the result of disease or injury incurred in or aggravated by service, nor is it secondary to a disorder for which service connection has already been established.  .  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  

4.  The claimed left upper extremity disorder is not the result of disease or injury incurred in or aggravated by service, nor is it secondary to a disorder for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claims of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, a right upper extremity disorder, and a left upper extremity disorder.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection.  The RO also informed him of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The appellant has been afforded a meaningful opportunity to participate in the development of his appeal with respect to his claims of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, a right upper extremity disorder, and a left upper extremity disorder.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Moreover, the record shows that throughout the appeal, the appellant has been represented by a veterans' service organization.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The claims are therefore ready for review. 

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The appellant is competent to testify about what he experienced during and since the conclusion of his service.  For example, he is competent to report that the pain in his cervical and lumbar spines had its onset in service and has continued.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  As discussed below, he has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only are chronic, identifiable disorders of the cervical and lumbar spines, and upper and lower extremities uncorroborated by the evidence in the service; other more contemporaneous, probative, and accurate evidence places the preponderance of the evidence against a finding of service connection, and the appellant's lay assertions have been investigated by competent medical examination and found not supportable.  

The Cervical Spine

A review of the record, such as the report of a February 2013 VA examination, shows that the appellant currently has multiple cervical spine disorders, diagnosed as cervical degenerative disc disease, cervical spinal stenosis, and C5 ASIA D cervical tetraplegia.  myelopathy, status post C3 - 7 decompression and fusion.  

During hearings at the RO in June 2009 and August 2011, the appellant testified that his cervical spine disorder was first manifested by pain in service in May 1967.  He alleged that the pain was associated with working in damp conditions and to the awkward positions he had to assume working in the engineroom during his service.  He stated that he has had cervical spine pain since that time.  Therefore, he maintained that service connection for a cervical spine disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The appellant's April 1965 service entrance examination is negative for any complaints or clinical findings of a cervical spine disorder.  Thus, his cervical spine was presumed to be in sound physical condition at the time of his entry into the service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

In March 1967 in service, the appellant reported back and neck pain.  He was prescribed medication; however, there was no diagnosis of a chronic, identifiable neck or cervical spine disorder.  He served the remaining 16 months of active duty without any further complaints or clinical findings of a cervical spine disorder of any kind, such as would be indicated in a chronic or continuous disorder.  During that time, he was treated for various disorders, including gastroenteritis and a foot disorder.  That he did not report additional cervical spine pain during that time suggests that it was not chronic in nature.  Indeed, during his July 1968 service separation examination, his neck, spine, and neurologic processes were found to be normal.  

Although the appellant has testified that he experienced chronic, intermittent, worsening neck pain since service, the preponderance of the evidence of record is against his testimony.  Treatment records dated since September 1980, including the report of a February 1981 VA examination and reports of VA hospitalizations from September to October 1991 and January to February 1993, are negative for any complaints or clinical findings of a cervical spine disorder of any kind.  During that time, the appellant's history and examinations were noteworthy for other disorders, such as dermatitis, tinea pedis, foot calluses, hepatitis C, and dental calculus/caries.  That he did not report a cervical spine disorder militates against his claim.  

The appellant's claim for service connection for a cervical spine disorder was received in August 2007, approximately 39 years after service.  A chronic, identifiable cervical spine disorder was not manifested 26 years after service, until March 1994 when degenerative joint disease (arthritis) was demonstrated during VA outpatient treatment.  Since that time, he has also demonstrated cervical degenerative disc disease, stenosis, and myelopathy; and in November 2007, he underwent surgical decompression and fusion of C3 - C7.  

The normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is also probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that appellant failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, there is no competent evidence of record showing a nexus between the appellant's cervical spine disorder and any incident during his service, including his complaints of neck pain in March 1967.  

In July 2009, the appellant was examined by the VA to determine the nature and etiology of any cervical spine disorder found to be present.  Following an interview with and an examination of the appellant, as well as a review of his claims file, the diagnosis was C5 ASIA D secondary to cervical stenosis with myelopathy, status post C3 - 7 decompression and fusion.  The examiner could not state, without resorting to speculation, that the appellant's cervical disorder was manifested by his complaints of neck pain in May 1967.  Significantly, the examiner observed that that this was so, because there was no history or physical examination at the time associated with the appellant's complaints.  

In February 2013, the appellant was reexamined by the VA to determine the nature and etiology of any cervical spine disorder found to be present.  Following an interview with and an examination of the appellant, as well as another review of his claims file, the diagnoses were cervical degenerative disc disease, cervical spinal stenosis, and C5 ASIA D cervical tetraplegia.  myelopathy, status post C3 - 7 decompression and fusion.  

The VA examiner considered the appellant's complaints that his low back disorder was the result of fitting into low places during the performance of his duties in the service.  However, she found it more likely than not that the appellant's cervical spine disorders were due to chronic degenerative changes associated with the process of aging and/or developmental congenital abnormalities of the lumbar spine. That opinion is consistent with the evidence of record which shows that such problems were not manifested until at least 1994, when the appellant would have been 47 years old.  

In October 2013, the appellant's representative contended that the VA examiner's opinion was conclusory in nature, lacked adequate rationale and, therefore, was unsatisfactory to make a determination of whether or not the appellant's low back disorder was the result of service.  Accordingly, he requested that an additional examination be administered.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2014).  Reexaminations are requested whenever the VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327(a) (2014).  

In this case, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence suggesting a relationship between the appellant's cervical spine disability and service.  The only evidence of such a nexus comes from the appellant's unsubstantiated contentions.  The preponderance of the evidence contradicts his lay assertions and is consistent with the findings and conclusions on his VA medical examinations.  Indeed, the basis for the opinion is otherwise apparent from the evidence of record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, the appellant has not submitted any competent objective evidence to refute the VA examiner's opinions.  

Under such circumstances, further development to schedule another examination would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, such development is not warranted, and an additional VA examination will not be scheduled.  

Given the foregoing discussion, the Board finds the preponderance of the evidence against the appellant's claim.  Absent a chronic, identifiable cervical spine disorder in service or competent evidence of a nexus between his current back disorder and service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for a cervical spine disorder is not warranted, and the appeal is denied.  

The Lumbar Spine 

VA radiographic studies, performed in February 2013, confirm that the appellant has a current lumbar spine disorder, diagnosed primarily as mild lumbar degenerative disc disease L5/S1.  

During hearings at the RO in June 2009 and August 2011, the appellant testified that his lumbar spine disorder was first manifested by pain in service in May 1967.  He stated that the pain was associated with working in damp conditions and to the awkward positions he had to assume working in the engineroom in during his service.  He stated that he has had cervical spine pain since that time.  Therefore, he maintains that service connection for a lumbar spine disorder is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The appellant's April 1965 service entrance examination is negative for any complaints or clinical findings of a lumbar spine disorder.  Thus, his lumbar spine was presumed to be in sound physical condition at the time of his entry into the service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In March 1967 while in service, the appellant reported back and neck pain.  He was prescribed medication; however, there was no diagnosis of a chronic, identifiable lumbar spine disorder.  He served the remaining 16 months of active duty without any further complaints or clinical findings of a lumbar spine disorder of any kind.  During that time, he was treated for various disorders, including gastroenteritis and a foot disorder.  That he did not report any further lumbar spine pain during that time suggests that it was not chronic in nature.  Indeed, during his July 1968 service separation examination, his spine and neurologic processes were found to be normal.  

Although the appellant has testified that he experienced chronic lumbar spine pain since service, the preponderance of the evidence of record is against that testimony.  Treatment records dated since September 1980, including the report of a February 1981 VA examination and reports of VA hospitalizations from September to October 1991 and January to February 1993, are negative for any complaints or clinical findings of a lumbar spine disorder of any kind.  

The appellant filed his original claim for service connection for a low back disorder in August 2004, more than 35 years after his separation from the service.  He stated that he had injured his back in service while serving aboard ship.  That contention conflicts with his more recent testimony in which he denied sustaining a low back injury in the service.  He stated that his low back disorder was associated with working in damp conditions and to the awkward positions he had to assume working in the engineroom in during his service.  The conflicting reports as to the etiology of the appellant's low back disorder tend to contradict his credibility.  

A chronic, identifiable lumbar spine disorder was not manifested until the mid-1990's when he reported low back pain in conjunction with a claim for Social Security benefits and when he reported low back arthritis in conjunction with a September 1997 claim for a TDIU.  Since that time, VA radiographic studies have confirmed the presence of spondylolisthesis at L4/L5 (March 1998) and osteopenia from L1 to L4 (April 2010), as well as the aforementioned degenerative disc disease.  However, the normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense; Maxson: Forshey.  Moreover, there is no competent evidence of record showing a nexus between the appellant's lumbar spine disorder and any incident during his service, including his complaints of back pain in March 1967.  

In July 2009, the appellant was examined and evaluated by the VA to determine the nature and etiology of any lumbar spine disorder found to be present.  Following an interview with and an examination of the appellant, as well as a review of his claims file, the VA examiner could not state, without resorting to speculation, that the appellant's cervical disorder was manifested by his complaints of back pain in March 1967.  

Significantly, the examiner observed a resort to speculation would be necessary to attach service connection to the disorder, given that there was no history or physical examination at the time associated with the appellant's complaints.  In February 2013, the VA examiner again examined the appellant's lumbar spine and reviewed his claims file.  As above, the diagnoses were degenerative disc disease, spondylolisthesis and osteopenia.  The VA examiner considered the appellant's complaints that his low back disorder was the result of fitting into low places during the performance of his duties in the service.  However, she found it more likely that the appellant's low back disorders were more likely than not due to chronic degenerative changes associated with the process of aging and/or developmental congenital abnormalities of the lumbar spine that existed prior to his Naval service.  

While spondylolisthesis is often a developmental disability (Smith v. Derwinski, 1 Vet. App. 235, 236 (1991)), it was not reported or found on examination at the time of his entry into the service.  Thus, as noted previously, his low back was presumed to be in sound condition at the time of his entry into the service.  The opinion that his low back problems were consistent with the process of aging are compatible with the evidence of record which shows that such problems were not manifested until at least 1995, when the appellant would have been 48 years old.  It is further compatible with the reports that his low back symptoms have gotten worse since 1995.  

In October 2013, the appellant's representative contended that the VA examiner's opinion was conclusory in nature, lacked adequate rationale and, therefore, was unsatisfactory to make a determination of whether or not the appellant's low back disorder was the result of service.  Therefore, he requests that an additional examination be administered.  

As above, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence suggesting a relationship between the appellant's low back disability and service.  The only evidence of such a nexus comes from the appellant's unsubstantiated contentions.  The preponderance of the evidence contradicts his lay assertions and is consistent with the findings and conclusions on his VA medical examinations.  Indeed, the basis for the opinion is otherwise apparent from the evidence of record.  Jones.  Moreover, the appellant has not submitted any competent objective evidence to refute the VA examiner's opinions.  Under such circumstances, further development to schedule another examination would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the appellant.  Soyini.  Accordingly, such development is not warranted, and an additional VA examination will not be scheduled.  

The preponderance of the evidence against the appellant's claim.  Absent a chronic, identifiable low back disorder in service or competent evidence of a nexus between his current low back disorder and service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for a lumbar spine disorder is not warranted, and the appeal is denied.  

The Upper Extremities

The appellant's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of a disorder involving either upper extremity disorder.  Thus, his upper extremities were presumed to be in sound physical condition at the time of his entry into the service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

Paresthesias of the left shoulder and pressure palsy of the right hand were first manifested during VA treatment in March 1994.  Both were symptoms of and associated with degenerative joint disease of the cervical spine.  There was no chronic, identifiable, stand-alone disorder of either upper extremity.  Since that time, the evidence such as the reports of the appellant's February 2013 VA examination, shows that the appellant has continued to complain of pain and weakness in both upper extremities.  Despite those complaints, there remains no competent evidence of a chronic, identifiable disorder in the left upper extremity.  Absent evidence of left upper extremity disorder in service or of a current left upper extremity disorder, the appellant does not meet the criteria for service connection.  Accordingly service connection is not warranted, the appeal is denied.

In January 2013, VA radiographic studies revealed osteopenia in the appellant's right hand.  However, there is no evidence of a nexus to the appellant's service.  As above, the normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense: Maxson; Forshey.  The only evidence of such a nexus comes from the appellant's unsubstantiated contentions.  Requests for competent supportive evidence have met with negative results.

Absent competent evidence of osteopenia of the right upper extremity in service, or of a nexus between the current osteopenia and service, the appellant does not meet the criteria for service connection.  disorder in service or currently, the appellant does not meet the criteria for service connection.  Accordingly, service connection for right upper extremity is not warranted and that appeal is also denied.  

In arriving at these decisions, the Board has considered the appellant's contentions that his right and left shoulder disorders are the result of his cervical spine disorder.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2014).  However, the appellant's contentions assume that service connection has been established for a cervical spine disorder.  As that predicate is not true, the appellant's claims of secondary service connection are, effectively, moot.

Additional Considerations

In arriving at these decisions, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the appellant's claims for service connection for a cervical spine disorder, lumbar spine disorder, and disorders of each upper extremity, and hypertension.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.  

Entitlement to service connection for a right upper extremity disorder is denied.

Entitlement to service connection for a left upper extremity disorder is denied.






REMAND

The appellant also seeks VA compensation as an original claim of service connection for hypertension, and pursuant to 38 U.S.C.A. § 1151 for hypertension and left sided body numbness following his November 2007 surgical decompression and fusion of C3 - C7.at a VA medical facility.  

Following the February 2013 VA examination, the examiner stated that based on her education, training, and experience, she was unqualified to render an opinion with respect to the question of whether or not the appellant's hypertension and/or left sided body numbness following his November 2007 surgery were foreseeable consequences and whether his symptoms were the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.  The VA examiner suggested that such an opinion be obtained from a board-certified or eligible neurosurgeon. In July 2013, the AMC obtained an opinion from a VA medical officer.  However, that medical officer was not a board-certified or otherwise eligible neurosurgeon.  

The appellant also seeks entitlement to a TDIU.  That issue is inextricably intertwined with the issue of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for hypertension and left sided body numbness.  As such, it will be held in abeyance pending resolution of those issues.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the need for further development, the case is REMANDED for the following action:

1.  Direct that the claims file and the electronic file be reviewed by a BOARD-CERTIFIED NEUROSURGEON to determine the nature and extent of any hypertension or disorder manifested by left-sided numbness resulting from the appellant's November 2007 surgical decompression and fusion of C3 - C7.  IF DEEMED APPROPRIATE BY THE REVIEWER OR BY THE RO/AMC, CONDUCT ANY AND ALL OTHER NECESSARY MEDICAL EXAMINATONS, to include tests, studies and consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If hypertension and/or a disorder(s) manifested by left-sided numbness is diagnosed, the neurosurgeon must identify and explain the elements supporting each diagnosis. 

The neurosurgeon must render an opinion as to whether  a disorder manifested by hypertension and/or left-sided numbness are the result of or have been aggravated by the appellant's November 2007 decompression and fusion from C3 to C7.  The neurosurgeon must state HOW AND WHY he or she reached the opinion they did.  If the neurosurgeon is unable to render such an opinion without resorting to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing the appellant of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in Part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to VA compensation under applicable laws pertaining to service connection for hypertension; and those pursuant to 38 U.S.C.A. § 1151 for hypertension and for a disorder manifested by left-sided body numbness, resulting from November 2007 treatment at a VA medical facility.  The AOJ must also readjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

The appellant's claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


